Case 7:20-cr-00446-NSR Document 29 Filed 01/15/21 Page 1 of 1
Case 7-20-cr-00446-NSR-1 Document 28 Filed in NYSD on 01/12/2021 Page 1 of 1

PARKER AND CARMODY, LLP

ATTORNEYS AT LAW
850 THIRD AVENUE
14™ FLOOR
NEW YORK, N.Y. 10022
DANIEL S. PARKER TELEPHONE: (212) 239-9777
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER DanielParker@aol.com

January 12, 2021

MEMO. ENDORSED

BY ECF

Hon. Nelson S. Roman

United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Rolando Garcia
20 Cr 446 (NSR) -01
Dear Judge Roman:

I write asking that you schedule a conference in the near future because Mr. Garcia is
requesting a new attorney.

 

It appears that there has developed a rift between client and counsel such that Mr. Garcia
no longer wishes for me to represent him. Without disclosing attorney/client conversations, Mr.
Garcia believes that he would benefit from a new attorney.

1 am available at the Court’s convenience.
Thank you for your attention to, and consideration in, this matter.

Respectfully submitted,

pup shh

Daniel S. Parker

Parker and Carmody, LLP
850 Third Avenue

14" Floor

New York, NY 10022
Cell: 917-670-7622

 

—= ek At Deft's request, an Attorney Appointment Hearing is scheduled
———————————— for Jan. 26, 2021 at 3:00 pm or, alternatively, for Jan. 27, 2021 at
User SOs 3:00 pm. Clerk of Court requested to terminate the motion (doc.

DOCUMENT eg wren | 28). Dated: Jan. 15,2021 SO ORDERED: ~~>

\| ELECTRONICALLY FILED. . a a ee
/pOC#:_____ Evan | . ie

” DATE FILED:_1 LS [2621 |, HON. NELSONS. ROMAN .

 

 

UNITED STATES DISTRICT JUDGE.
